—Judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: The amount of maintenance awarded by Supreme Court was not improper but the five-year time limitation was not justified by the evidence and must be deleted. "The reason for imposing a time limitation upon a maintenance award is usually to give the supported spouse a reasonable period of time in which to learn or update work skills and to enter the employment market with a view toward becoming self-supporting” (Neumark v Neumark, 120 AD2d 502, 504). Plaintiff was approximately 52 years of age at the time of trial and had not worked outside the home since she was 18 years old. She never graduated from high school and suffered from physical and psychological impairments that made her unemployable. Given those circumstances, we conclude that "it would be unrealistic to expect the plaintiff to embark upon a new career and thereby become self-supporting” within the five-year time frame (Neumark v Neumark, supra, at 505).
Supreme Court did not abuse its discretion in precluding the psychiatric testimony of one of the doctor witnesses at trial. The doctor was not qualified as an expert in the field of *1071psychiatry and his report failed to show that he conducted a proper examination. (Appeal from Judgment of Supreme Court, Richmond County, Sacks, J.H.O. — Divorce.) Present— Green, J. P., Balio, Fallon, Doerr and Boehm, JJ.